Appeal by the defendant from a judgment of the County Court, Suffolk County (Gazzillo, J.), rendered February 10, 2003, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant was videotaped selling crack cocaine to a purchaser who told police he knew the defendant from previous drug transactions over a two-year period. Under these circumstances, no notice pursuant to CPL 710.30 was required, because the identification was confirmatory in nature (see People v Tas, 51 NY2d 915, 916 [1980]).
*486Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). H. Miller, J.P., Goldstein, Crane and Skelos, JJ., concur.